Untermyer, J.
(dissenting in part). The order should be modified to eliminate provisions for a jury trial of issues and by providing for a new examination by a special medical board. To the extent that the petitioner is reinstated to his position in the Fire Department, the order should be affirmed.
Martin, P. J., Townley, Glennon and Dore, JJ., concur in decision; -Untermyer, J., dissents in part in memorandum.
Order -appealed from modified by eliminating the last decretal paragraph thereof, the words “and it is further” immediately preceding said paragraph, as well as the provision in the sixth decretal paragraph reading “ and that the petitioner be continued on sick leave with full salary pending the determination at a trial of the issues herein remaining unsettled ”, and as so modified affirmed, without costs. No opinion. Settle order on notice.